Title: Robert Wright to John Armstrong, 14 July 1814
From: Wright, Robert
To: Armstrong, John


        
          My Dear Sir
          Blakeford July 14 1814
        
        My solicitude for the peninsula composed of Delaware & the Eastern Shores of Maryland and Virginia being established into a military District

is greatly increased by the Conduct of the British, they are committing constant Depredations on us. And the application of The Flotilla, intended for the upper part of the Chesapeake, to the patuxent, The puting this shore in a District with the Western Shore and the upper part of the W Shore of Virginia—seems to be shuting us out from all manner of Aid from the Genl Goverment, Ohio and Kentucky would be more conveniently commanded by Gen Winder in the Event of our Invasion which will shut off all communication by Water between the two Shores. So sensible of this were our patriots in the Revolution, that the Eastern Shore had a seperate Council of Safety for its protection. I took the Liberty of pressing this Subject on you when last at Washington and was induced to hope with Success. I will now on paper submit my Views, hoping they will meet the presidents Approbation. The District I propose is entirely surrounded by the Bays and Sea except a narrow neck and so bisected by navigable Rivers and Creeks throug[h]out almost the whole interior as to be accessible by their small Craft, and by their Wealth in Negros and Black Cattle seriously to invite their Depredations. If it was established into a military District—And such a man as Colo Reed as a Brigadier General appointed to its Command who I know would be very acceptable to Delaware and this Shore with abt 600. Riflemen half of them mounted, and about two Hundred artillerists, and two hundred Cavalry, all of which the District if supplied with Rifles and artillery could furnish, with a power to call them with the Drafted and other militia into service—as the occasion might require would put us in state of ease at least—but our rich Country is now totally without the protection of the General and state Governments. Govr Winder was our Major Genl. which office is now vacant and kept so by his traitorous Council—for himself. We have not a Tent—Camp Kettle Rifle or piece of Artillery of the Genl Government—and our state Government indisposed to make any opposition to the Enemy at least on this Shore. If we had a Brigadier Genl. a Colo. or major of Horse and a major of Artillery—with the powers mentioned, with the proposed force they would save us ten times the Expence of their maintenance—for Justice sake dont force the Well disposed of this peninsula to rely on The favour of the Enemy for its Safety which a total Neglect of them with [sic] inevitably do. We want none of the Regular Army—but the Authority, & the Ways and means with the officers and supplies of arms and munitions—but If Colo Reed was appointed and the District established he woud better advise The Government on this Subject—Yrs
        
          Robert Wright
        
      